UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6062


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES ALGERNON BOOMER, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cr-00191-RAJ-RJK-1)


Submitted: March 16, 2021                                         Decided: March 19, 2021


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Algernon Boomer, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Algernon Boomer, III, appeals the district court’s order denying his motion

for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. See United States v. Boomer, No. 2:19-cr-00191-RAJ-RJK-1 (E.D. Va. Dec. 16,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2